                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NORMAN CLANCY,                                      Case No. 19-cv-01508-SVK
                                   8                     Plaintiff,
                                                                                             ORDER TO SHOW CAUSE RE
                                   9              v.                                         SETTLEMENT
                                  10     DEARBORN NATIONAL LIFE                              Re: Dkt. No. 25
                                         INSURANCE,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                              Magistrate Judge DeMarchi reports that this case settled at the September 27, 2019
                                  13
                                       settlement conference. ECF 25. All previously-scheduled deadlines and appearances are vacated.
                                  14
                                              By October 29, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not
                                  15
                                       filed by the specified date, then the parties shall appear on November 5, 2019 at 10:00 a.m. and
                                  16
                                       show cause, if any, why the case should not be dismissed. Additionally, the parties shall file a
                                  17
                                       statement in response to this Order no later than October 30, 2019, advising as to (1) the status of
                                  18
                                       the parties’ efforts to finalize settlement, and (2) how much additional time, if any, is requested to
                                  19
                                       finalize the settlement and file the dismissal.
                                  20
                                              If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                              SO ORDERED.
                                  23
                                       Dated: October 15, 2019
                                  24

                                  25

                                  26                                                                 SUSAN VAN KEULEN
                                                                                                     United States Magistrate Judge
                                  27

                                  28
